Lugo v Belmont Blvd. Hous. Dev. Fund Co., Inc. (2018 NY Slip Op 00340)





Lugo v Belmont Blvd. Hous. Dev. Fund Co., Inc.


2018 NY Slip Op 00340


Decided on January 18, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2018

Acosta, P.J., Sweeny, Gische, Andrias, Gesmer, JJ.


5486 303535/14

[*1]Ada Lugo, Plaintiff-Respondent,
vBelmont Boulevard Housing Development Fund Company, Inc., Defendant-Appellant.


Gannon, Rosenfarb & Drossman, New York (Lisa L. Gokhulsingh of counsel), for appellant.
Trolman, Glaser & Lichtman, P.C., New York (Tina M. Wells of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about June 20, 2017, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant failed to establish its entitlement to judgment as a matter of law, in this action where plaintiff was injured when the door to a trash compactor room closed on her thumb. Defendant failed to offer expert analysis to show that the condition of the door was not dangerous or defective, and instead relied on the testimony of its employees, who merely observed the door and found that it functioned properly (see Siciliano v Henry Modell & Co., Inc., 85 AD3d 534, 536 [1st Dept 2011]; compare Hunter v Riverview Towers, 5 AD3d 249 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 18, 2018
CLERK